Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 6 and 14-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Neudecker (US 2004/0048157). 
Regarding claim 1, Neudecker teaches a method, comprising: inducing formation of a first vapor from a first target comprising a lithium-containing material and formation of a second vapor from a second target comprising lithium and nitrogen such that the first vapor and the second vapor are deposited on a surface [0090] [0101], 
resulting in the formation of a thin film comprising a lithium-containing material on the surface, wherein at least a portion of the formation of the first vapor and at least a portion of the formation of the second vapor occur under vacuum conditions [0090].  
Regarding claim 2, Neudecker teaches the formation of the first vapor comprises inducing a plasma state of at least a portion of the first target [0098].  
Regarding claim 3, Neudecker teaches the formation of the first vapor comprises sputtering, evaporation, and/or pulsed laser irradiation of at least a portion of the first target [0098].  
Regarding claim 4, Neudecker teaches the formation of the second vapor comprises inducing a plasma state of at least a portion of the second target [0098].  

Regarding claim 6, Neudecker teachers the formation of the first vapor and the formation of the second vapor are induced simultaneously [0090, 0098, 0101].  
Regarding claim 14, Neudecker teaches the thin film comprises nitrogen at a lattice site [0091].  
Regarding claim 15, Neudecker the thin film comprises interstitial nitrogen [0091].  
Regarding claim 16, Neudecker teaches the lithium- containing material of the first target and/or the lithium-containing material of the thin film comprises a lithium-containing oxide (LiVO3, Li2V2O5, [0089]).  
Regarding claim 17, Neudecker teaches the lithium- containing material of the first target and/or the lithium-containing material of the thin film comprises a lithium metal oxide (LiVO3, Li2V2O5, [0089]).  
Regarding claim 18, Neudecker wherein lithium-containing material of the first target and/or the lithium-containing material of the thin film comprises one or more transition metals (vanadium, [0089-0090]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neudecker as applied to claim 1 above, and further in view of Homma (US 5, 106,821).
Regarding claim 7, Neudecker does not explicitly teach the formation of the first vapor and the formation of the second vapor are induced sequentially.  
Homma teaches the formation of the first vapor and the formation of the second vapor are induced sequentially (col. 4, ln. 58-col. 5, ln. 10)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the formation of the first vapor and the formation of the second vapor of Neudecker by providing they are induced sequentially, as taught by Homma, because it would deposit a film which has a composition closer to that of the target and a more uniform compositional distributions and excellent surface morphology (col. 3, ln. 20-30).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Neudecker as applied to claim 1 above, and further in view of Choi (US 2003/0062254). 
Regarding claim 9, Neudecker does not teach the surface and/or the thin film are held at a temperature of between 15 °C and 35 °C for at least a portion of time during the formation of the thin film .  
Choi teach the surface and/or the thin film are held at a temperature of between 15 °C and 35 °C for at least a portion of time during the formation of the thin film [0039]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the temperature of the film by providing the surface and/or the thin film are held at 
 Regarding claim 11, Neudecker does not teach the surface and/or the thin film are held at a first temperature for at least a portion of time during the formation of the thin film and then held at a second temperature following the formation of the thin film, wherein the second temperature is at least 100 °C higher than the first temperature.  
Choi teach the surface and/or the thin film are held at a first temperature for at least a portion of time during the formation of the thin film and then held at a second temperature following the formation of the thin film, wherein the second temperature is at least 100 °C higher than the first temperature [0039-0040].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface and/or the thin film of Neudecker by providing it is held at a first temperature for at least a portion of time during the formation of the thin film and then held at a second temperature following the formation of the thin film, wherein the second temperature is at least 100 °C higher than the first temperature, as taught by Choi, because it would a contact hole or via to be sufficiently filled [0021].  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neudecker as applied to claim 1 above in view of Song (US 2018/0216225). 
Regarding claim 19, Neudecker does not teach the lithium- containing material of the first target and/or the lithium-containing material of the thin film comprises a garnet.  
Song teaches a lithium conducting electrolyte material of LLZO may be deposited by sputtering [0018]. 
. 
Claims 8, 10, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neudecker as applied to claim 1 above in view of Morales, M. et al. Characterization of lanthanum lithium titanate thin films deposited by radio frequency sputtering on [100] – oriented MgO substrates Thin Solid Films 418 (2002) 119-128. 
Regarding claims 8, 10, 12, and 13, Neudecker teaches the surface and/or the thin film is held at a temperature above 100 degrees C but does not teach it held at a temperature of between 580 °C and 800 °C during the formation of the film or following the formation of the thin film.  
Morales teaches the film is held at a temperature of between 650 C and 800 °C during the formation of the film and following the formation of the thin film for 1 hour (Table 1, pg. 120) because it would provide optimal conditions for growing the film (pg. 120).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the temperature of the film of Neudecker by providing that the film is held at a temperature of between 580 °C and 800 °C during formation of the film and following the formation of the thin film, as taught by Morales because it would provide optimal conditions for growing the film (pg. 120).  
Regarding claim 20, Neudecker does not teach the lithium- containing material of the first target and/or the lithium-containing material of the thin film comprises a perovskite.
Morales teaches  lithium- containing material of a sputtering target and/or the lithium-containing material of the thin film comprises a perovskite (pg. 120) because it would provide a thin film used as a electrolyte in a micro battery (pg. 128).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 17/268,357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 of ‘357 teaches all the requirements of claim 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794